UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-8549



ANTHONY CROWELL,

                                             Petitioner - Appellant,

          versus

RON ANGELONE, Director,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-95-566-N)


Submitted:   March 21, 1996                 Decided:   April 16, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Anthony Crowell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing without prejudice his 28 U.S.C. § 2254 (1988) petition. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny leave to proceed in forma

pauperis, deny a certificate of probable cause to appeal, and dis-
miss the appeal on the reasoning of the district court. Crowell v.
Angelone, No. CA-95-566-N (E.D. Va. Nov. 29, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2